Filed 1/27/22 P. v. Vierra CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048642
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1889356)

           v.

 CHRISTIAN KIOLOHIA VIERRA,

           Defendant and Appellant.


         Defendant appeals from a criminal judgment following a no contest plea.
Appointed counsel filed an opening brief summarizing the case but raising no issues. We
notified defendant of his right to submit written argument on his own behalf. Defendant
has not done so.
         Pursuant to People v. Wende (1979) 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record and find no arguable issue for
resolution by this court. Following the California Supreme Court’s direction in Kelly, we
provide “a brief description of the facts and procedural history of the case, the crimes of
which the defendant was convicted, and the punishment imposed.” (Id. at p. 110.)
         Defendant was charged with possession of a firearm by a former juvenile offender
(Pen. Code, § 29820, subd. (b); count 1) and carrying a loaded firearm (Pen. Code,
§ 25850, subd. (a); count 2), both alleged to have occurred in April 2018. The complaint
alleged a prior strike (Pen. Code, §§ 667, subds. (b)–(i); 1170.12) for a juvenile
adjudication for assault with a deadly weapon with personal infliction of great bodily
injury (Pen. Code, § 245, subd. (a)(1); Welf. & Inst. Code, § 707, subd. (b)). According
to the probation report, defendant was contacted by officers who were dispatched to a
trespass call. Officers pat searched defendant for weapons, and found a loaded handgun.
Defendant was on formal probation for domestic violence and was prohibited from
possessing a firearm. He told the officers that he carried the gun because he lived in a
dangerous area and had previously been shot.
       Defendant waived a preliminary hearing, pleaded no contest to count 1, and
admitted the prior conviction. The trial court denied probation, sentenced defendant to a
stipulated 32-month prison term, imposed and stayed a $300 restitution fine, imposed and
suspended a $300 parole revocation restitution fine, and waived all other fines and fees.
Count 2 was dismissed on the prosecutor’s motion.
                                     DISPOSITION
       The judgment is affirmed.




                                             2
                                 ____________________________________
                                 Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H048642 - The People v. Vierra